  Case 18-25240      Doc 25    Filed 10/05/18 Entered 10/05/18 12:16:33             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:      18-25240
                                            )
VIRGINIA ROJAS-GARCIA                       )               Chapter: 13
                                            )
                                                            Honorable Pamela S. Hollis
                                            )
                                            )               Joliet
               Debtor(s)                    )

                      ORDER VACATING PAYROLL CONTROL ORDER

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notices having
been given to the parties entitled thereto:

  It is ORDERED:

  1) The Order to Employer to Pay the Trustee, Docket #15, is vacated.




                                                         Enter:


                                                                  Honorable Pamela S. Hollis
Dated: October 05, 2018                                           United States Bankruptcy Judge

 Prepared by:
 Dustin B. Allen
 ARDC# 6312451
 David M. Siegel & Associates
 790 Chaddick Drive
 Wheeling, IL 60090
